                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHERRY L. VANNORTWICK,
as the Personal Representative of
the Estate of Clause Stevens,

                   Plaintiff,                       Civil Case No. 17-12507
                                                    Honorable Linda V. Parker
v.

ANTHONY H. STEWART, et al.,

               Defendants.
___________________________/

                                OPINION AND ORDER

      This lawsuit, brought pursuant to 42 U.S.C. § 1983, arises from the death of

Claude Stevens on August 4, 2014, while a Michigan Department of Corrections

(“MDOC”) prisoner. Plaintiff Sherry L. Vannortwick, the Personal Representative

of Mr. Stevens’ estate, claims Defendants were deliberately indifferent to Mr.

Stevens’ serious medical needs in violation of his Eighth Amendment rights. At

this time, the following individuals remain as defendants in this action: Vindhya S.

Jayawardena, M.D.; Francis K. Awosika, N.P.; Christina White; Sheila James; and

Barbara Boles, R.N.1 The matter is presently before the Court on Defendants’




1
 Nurse Boles is pro se. Plaintiff and the remaining defendants are represented by
counsel.
motions for summary judgment. The motions have been fully briefed, and the

Court held a hearing with respect to the motions on March 10, 2020.

I.    Summary Judgment Standard

      Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

                                          2
insufficient. See Liberty Lobby, 477 U.S. at 252. The court must accept as true the

non-movant’s evidence and draw “all justifiable inferences” in the non-movant’s

favor. See Liberty Lobby, 477 U.S. at 255.

II.   Factual Background

      In early January 2014, Mr. Stevens was transferred to MDOC’s Ryan Road

Correctional Facility, now known as the Detroit Reentry Center (“DRC”), after

receiving inpatient hospital care and renal dialysis for Stage V end-stage renal

disease. Mr. Stevens also had a history of hypertension, gastroesophageal reflux

disease (GERD), hyperlipidemia, anemia, microperforation of diverticular disease,

osteopenia, Vitamin D deficiency, and deconditioning. (Medical Record at 9, ECF

No. 142-1 at Pg ID 2122.) All MDOC prisoners receiving dialysis are incarcerated

at DRC in a single housing unit. MDOC contracts with Corizon Health, Inc.

(“Corizon”) to provide healthcare to its inmates. Through a subcontract with

Corizon, CharDonnay Dialysis Inc. (“CharDonnay”) provides dialysis treatments

and services to MDOC prisoners.

      Defendants Vindhya Jayawardena, M.D. (“Dr. Jayawardena”) and Francis

K. Awosika, NP (“Nurse Awosika”), are employed by Corizon, to provide

healthcare to inmates at the prison. Defendant Christine White is an MDOC

employee, who worked as an assistant residential unit supervisor (“ARUS”) in the

housing unit where Mr. Stevens was assigned (“ARUS White”). Defendant Sheila

                                          3
James (“CO James”) also is an MDOC employee, working as a corrections officer

in the DRC unit where Mr. Stevens was incarcerated. Defendant Barbara Boles,

RN (“Nurse Boles”), worked for CharDonnay at DRC. She is now retired.

      On January 13, 2014, Dr. Jayawardena met with Mr. Stevens for his first

healthcare visit upon arriving at DRC. (Medical Records at 12-16, ECF No. 143 at

Pg ID 2215-2219.) Dr. Jayawardena placed orders for Mr. Stevens’ medications,

ordered blood work, and requested his labs and hospital discharge summary. (Id.)

      On February 11, 2014, on recommendation from McLaren, Dr. Jayawardena

sent a consultation request (“407”) for Mr. Stevens to have a barium enema as an

alternative to a colonoscopy. (Id. at 3, 19-20, Pg ID 2207, 2223-24.) Dr.

Jayawardena noted that Mr. Stevens had a perforated colon due to diverticulitis.

The request was approved. (Id.)

      On February 20, 2014, Dr. Jayawardena met with Mr. Stevens following

complaints of fluid overload, restless leg, and diverticulitis. (Id. at 21-24, Pg ID

2225-28.) Dr. Jayawardena noted that Mr. Stevens had been dialyzed the day

before and would be dialyzed the following morning. (Id.) She shared Mr.

Stevens’ condition with Robert Hillyer, M.D., a nephrologist who worked as an

independent contractor for CharDonnay in the prison’s dialysis unit. (Id.) Dr.

Jayawardena also ordered blood work. (Id).




                                           4
      On February 22, 2014, the lab telephoned DRC’s healthcare unit with the

results of Mr. Stevens’ blood work, which indicated critical values unrelated to

potassium. (Id. at 25, Pg ID 2228.) Dr. Jayawardena was informed, and she

ordered repeat blood work “stat.” (Id.) When blood work is ordered “stat” at the

facility, it is considered to be urgent and is sent to the Detroit Medical Center

(“DMC”) lab at Detroit Receiving Hospital (“DRH”). (Awosika Dep. at 30, ECF

No. 142-2 at Pg ID 1653.) The lab immediately comes to pick up the specimen

and then telephones the healthcare unit at the prison with the results, while also

sending the results via fax. (Id. at 30-31, Pg ID 1653-54.) Non-stat lab work is

sent to another lab, Garzia. (Id. at 30, Pg ID 1653.) Dr. Jayawardena completed a

chart review on February 24, 2014. (Med. Record at 26, ECF No. 143 at Pg ID

2229-30.)

      On March 6, 2014, Mr. Stevens returned from DMC Harper Hospital after

undergoing his barium enema procedure. (Id. at 28, Pg ID 2231.) The officer who

transported Mr. Stevens back to the facility did not wait for the hospital

documentation and copies were requested. (Id.)

      On March 10, 2014, Dr. Jayawardena evaluated Mr. Stevens and reviewed

the results of the barium enema procedure based on which it was recommended

that Mr. Stevens undergo a colonoscopy or CT scan. (Id. at 29-31, 146-47, Pg ID

2232-34, 2349-50.) Dr. Jayawardena submitted a 407 request for a consultation

                                           5
with a colorectal surgeon per the specialist’s recommendations due to the

possibility of malignancy, a 407 for a consultation with vascular surgery for a

permanent access catheter and access placement from vascular surgery, and a 407

for a bilateral venogram for determination of blood flow. Utilization management

approved all four (4) consultation requests. (Id. at 29-40, Pg ID 2232-43.)

        Following Mr. Stevens’ consult with colorectal surgery, it was

recommended that he undergo a colonoscopy. (Id. at 41-42, Pg ID 2244-45.) Dr.

Jayawardena submitted a 407 request for a colonoscopy and utilization

management approved it. (Id.) A colonoscopy was scheduled for March 30, 2014.

(Id. at 44, Pg ID 2247.)

        On March 26, 2014, Mr. Stevens presented to the healthcare unit with a one-

day history of abdominal cramps and bloody stool, which he attributed to his

diverticulitis. (Id. at 43-45, Pg ID 2246-48.) Mr. Stevens indicated that his

stomach pain worsened with eating. (Id.) Nurse Awosika evaluated Mr. Stevens

and administered a fecal occult blood test (“FOBT”), for which the result was

positive. (Id.) Nurse Awosika ordered stat blood work, antibiotics, and Tylenol

for pain management. (Id.) Mr. Stevens’ colonoscopy was scheduled for that

week, and Nurse Awosika planned to follow up when the results were available.

(Id.)




                                          6
      On March 27, 2014, Mr. Stevens was scheduled to have a surgical

permanent access placement done at Southeast Hospital; however, because he had

an infection and was taking antibiotics, the surgery had to be postponed and

rescheduled. (Id. at 46-47, Pg ID 2249-50.) On that date, Dr. Jayawardena

submitted paperwork to reschedule Mr. Stevens’ procedure. (Id. at 47, Pg ID

2250.)

      On March 28, 2014, Dr. Jayawardena updated Mr. Stevens’ chart noting that

his colonoscopy had been postponed and would be rescheduled after completion of

oral antibiotics. (Id. at 48-49, Pg ID 2251-52.) It also was noted that Mr. Stevens

refused his dialysis treatment that day at its scheduled time, but then later

requested dialysis after being asked to sign a right of refusal. (Id. at 49, Pg ID

2252.) The record reflects that the dialysis center was closing when Mr. Stevens

decided to go ahead with his treatment, and he could not be dialyzed. (Id.) Dr.

Jayawardena ordered stat potassium blood work and gave a “sign out” to another

doctor to follow up with the results.2 (Id.) Dr. Jayawardena also instructed one of

the nurses to contact the dialysis center in the morning to see if Mr. Stevens could

receive a “short run.” (Id.) Additionally, Dr. Jayawardena requested a mental

health evaluation to determine whether Mr. Stevens understood the consequences


2
 By writing “sign out,” the medical provider is recording that he or she has
brought the matter to another medical provider’s attention. (See Awosika Dep. at
56, ECF No. 142-2 at Pg ID 1679.)
                                         7
of refusing hemodialysis and that it is life threatening to do so. (Id. at 49, 50, Pg

ID 2252, 2253.)

      On April 6, 2014, a healthcare nurse responded to Mr. Stevens’ written

request (“kite”) for complaints of blood in stool, cramps, bloating, and history of

diverticulitis, and scheduled a nurse sick call visit. (Id. at 51, Pg ID 2254.) Mr.

Stevens was scheduled to be seen by Dr. Jayawardena on April 8, 2014.

      On that date, Mr. Stevens complained of blood in his urine and associated

pain. (Id. at 52-54, Pg ID 2255-57.) Dr. Jayawardena examined Mr. Stevens,

reviewed the results of his past blood work and ordered stat blood work, indicating

that Mr. Stevens should be sent to the emergency room if his white blood count

was high or his hemoglobin was low. (Id.) Dr. Jayawardena also indicated that she

would call surgery to advance the appointment for Mr. Stevens’ colonoscopy or

consider direct admit. (Id.)

      DMC called with the results of Mr. Stevens’ lab work at 12:00 p.m. the

following day, April 9, 2014. (Id. at 55, Pg ID 2258.) Mr. Stevens’ medical

records reflect a critically high creatinine level at 6.21, as well as an elevated

hemoglobin level. (Id.) A chart update by Dr. Jayawardena on the same date

reflects that she spoke with McLaren hospital and the hospital accepted Mr.

Stevens for admission. (Id. at 56, Pg ID 2259.) A physician in surgery would be




                                           8
consulted to perform a colonoscopy. (Id.) Dr. Jayawardena noted that Mr. Stevens

received dialysis that day. (Id.)

      While hospitalized at McLaren, Mr. Stevens had an urgent IP C-Scope,

which Dr. Jayawardena requested via a 407 consult request. (Id. at 58, Pg ID

2261.) The scope revealed abnormalities requiring a total colectomy and diverting

ileostomy on April 16, 2014. (Id. at 59-63, Pg ID 2262-66.) Mr. Stevens remained

at McLaren for his recovery, until he was discharged to the Duane Waters Health

Center (“DWH”) on April 30, 2014. (Id. 63-74, Pg ID 2266-77.)

      On that date, Mr. Stevens had an infection in his dialysis port, resulting in

his transfer to the DWH emergency room for placement of a new ASH catheter.

(Id. at 71, 75, Pg ID 2274, 2278.) Mr. Stevens received dialysis on that date and

then left emergency. (Id. at 75, Pg ID 2278.) He was then admitted to DWH as an

inpatient for further observation and recovery care following his colectomy and

abdominoperineal resection. (Id. at 75-77, Pg ID 2278-80.) Mr. Stevens’ care plan

included pain management following surgery, an antibiotic regimen, and

monitoring of his surgical incision site for signs of infection. (Id.)

      On May 8, 2014, Mr. Stevens had to return to McLaren because his

hemodialysis catheter was clotted off and could not be accessed. (Id. at 81, Pg ID

2284.) Eventually, on May 28, 2014, Mr. Stevens was transferred to DRC. (Id.

82-83, Pg ID 2285-86). Mr. Stevens’ medical records reflect that during this

                                           9
period he was prescribed Kayexalate three times daily to lower his potassium

levels. (ECF Nos. 157-10, 157-13.) On May 30, 2014, a physician at DRC saw

Mr. Stevens for follow-up. (Med. Record at 84-86, ECF No. 143 at Pg ID 2287-

89.) The treatment plan was to monitor Mr. Stevens’ clinically stable symptoms

following his proctocolectomy and to continue dialysis. (Id. at 86, Pg ID 2289.)

        On June 11, 2014, Mr. Stevens sent a kite complaining of feeling

lightheaded and wobbly, and a nurse visit was scheduled. (Id. at 87, Pg ID 2290.)

That same day, Dr. Jayawardena sent a 407 for a vein mapping procedure with

vascular surgery so access placement could be determined before placement of a

permcath, which utilization management approved. (Id. at 90, Pg ID 2293.) The

following day, June 12, 2014, Dr. Jayawardena noted that she had discussed Mr.

Stevens’ persistently high potassium levels with Dr. Hillyer and it was determined

that Mr. Stevens needed his permanent catheter replaced. (Id. at 92, Pg ID 2295.)

Dr. Jayawardena further noted that blood work would be drawn and that Dr.

Hillyer would address Mr. Stevens’ post proctoclectomy high hemoglobin level.

(Id.)

        Dr. Hillyer also made a progress note on June 12, 2014, indicating that Mr.

Stevens had poor catheter function, which contributed to him having high

potassium, and that permanent access would solve the problem. (Id. at 93, Pg ID

2296.) Dr. Hillyer’s notes reflect that Mr. Stevens was receiving the new catheter

                                          10
that day and that his potassium would be checked stat. (Id.) Dr. Jayawardena

submitted a 407 request for Mr. Stevens to have a permcath replacement and

utilization management approved it. (Id. at 94-95, Pg ID 2297-98.)

      Later in the day on June 12, 2014, Mr. Stevens returned from Southeast

Surgical where he was supposed to have the vein mapping procedure and catheter

replacement done. (Id. at 96, Pg ID 2299.) Because Mr. Stevens had eaten lunch,

the specialist was unable to perform the procedure. (Id.) Dr. Jayawardena ordered

stat lab blood work to DMC. (Id.) Dr. Jayawardena “signed out” to Dr. Jenkins

after ordering stat labs and noted the need for rescheduling of the procedure.

      Almost seven hours later, a healthcare nurse made an entry in Mr. Stevens’

medical record noting that his lab results revealed a potassium level of 7.0. (Id. at

100, Pg ID 2303.) The nurse notified one of the physicians, who ordered Mr.

Stevens transported to DRH. (Id.)

      Medical staff at DRH noted that Mr. Stevens was dialyzed on June 12 and

13, but continued to experience high potassium levels, and that there was a concern

his catheter may be recirculating and not functioning appropriately. (DRH Record,

ECF No. 145 at Pg ID 2357-66.) Mr. Stevens was given a dose of Kayexalate, had

repeat lab studies, and a 12-lead EKG. (Id.) He then was deemed stable and

transferred to McLaren for catheter replacement. (Id. at Pg ID 2367; MDOC Med.

Record at 104, ECF No. 143 at Pg ID 2307.)

                                         11
      Notes by Dr. Jayawardena on June 13, 2014, reflect that Mr. Stevens was

sent back to DRC without having the catheter procedure because he had not fasted.

(MDOC Med. Record at 104, ECF No. 143 at Pg ID 2307.) Dr. Jayawardena

spoke with Dr. Hillyer, who reported that Mr. Stevens was getting dialysis but the

catheter was again recirculating and that his potassium level may still be high.

(Id.) Mr. Stevens’ blood was drawn at 11:34 a.m. to check his potassium level.

(Id. at 102, Pg ID 2305.) Dr. Hillyer requested that Mr. Stevens be sent back to

DRH for treatment and to have his catheter exchanged on an outpatient basis once

his potassium level was brought down. (Id. at 104, Pg ID 2307.) Dr. Hillyer

contacted the emergency room and dialysis unit at DRH and instructed that Mr.

Stevens not be discharged. (Id.) A 4:00 p.m. entry in the medical record reflects

that DMC called with stat lab results, reflecting a potassium level of 7.00, and that

Dr. Jayawardena was notified. (Id. at 106, Pg ID 2309.)

      Per Dr. Hillyer’s order, Mr. Stevens was not discharged from DRH. On

June 16, 2014, he was transferred to McLaren. (Id. at 107, Pg ID 2310.) The

following day, he consented to having his current Ash catheter replaced with a new

Ash catheter, and this procedure was performed on June 17, 2014. (Id. at 108-09,

Pg ID 2311-12.)

      On June 23, 2014, Dr. Jayawardena again requested via 407 paperwork for

Mr. Stevens to have a permanent access catheter placed. (Id. at 110, Pg ID 2313.)

                                         12
Dr. Jayawardena submitted a 407 request for Mr. Stevens to also have a follow-up

with the colorectal surgeon. (Id. at 112, Pg ID 2315.) Both requests were

approved by utilization management. (Id. at 110-13, Pg ID 2313-16.)

      On July 8, 2014, Mr. Stevens was sent to McLaren for permanent access

placement; however, he had an elevated potassium level of 8.2 due to his

recirculating permcath. (Id. at 114, Pg ID 2317.) Mr. Stevens was then transferred

to Harper Hospital Emergency Room to stabilize his potassium. (Id.) On July 9,

2014, Mr. Stevens was sent back to McLaren with his potassium level reduced to

5.7 and was admitted to the surgical unit. (Id.) Following consultation with

vascular surgery, the procedure was scheduled for on or about July 15, 2014. (Id.

at 114-16, Pg ID 2317-19.)

      On July 14, 2014, Dr. Jayawardena sent a 407 request for removal and

replacement of Mr. Stevens’ permcath. (Id. at 117-18, Pg ID 2320-21.) Utilization

management approved this request the following day. (Id.) On July 17, 2014, Mr.

Stevens was sent to South East Surgical for replacement of his permcath. (Id. at

120, Pg ID 2323.) His potassium level was high again, at 7.4., and Mr. Stevens

admitted that he had consumed a carton of fruit punch, which contained orange

juice and potassium benzoate as a preservative. (Id.) Dr. Jayawardena requested

that Mr. Stevens be sent to the emergency room at DRH, due to his elevated




                                        13
potassium level, which posed a risk for cardiac arrest. (Id.) She also made a note

to contact the dietician to address Mr. Stevens’ diet. (Id.)

      On July 18, 2014, a Friday, Dr. Jayawardena ordered potassium level stat

labs for Sunday, and signed out to NP Awosika. (Id. at 121-122, Pg ID 2324-25.)

A nurse drew Mr. Stevens’ blood work on July 20, and it was sent to DMC labs.

(Id. at 123, Pg ID 2326.) At 11:05 a.m., the lab called reporting a critically high

potassium level of 6.5. (Id. at 124, Pg ID 2327.) The nurse called NP Awosika,

who ordered Kayexelate. (Id.) Mr. Stevens received Kayexelate and was

instructed to notify healthcare immediately with complaints (including nausea,

feeling tired, any difficulty with ambulation, or any tingling sensations). (Id.) The

nurse observed that Mr. Stevens was able to ambulate to healthcare without

difficulty, that he did not appear distressed, and verbalized no complaints. (Id.)

      On July 29, 2014, Dr. Jayawardena documented that Mr. Stevens had

received his new permcath from Harper Interventional Radiology. (Id. at 126, Pg

ID 2329.) Dr. Jayawardena explained at her deposition in this case that Mr.

Stevens’ previous episodes of high potassium levels—that is, hyperkalemia—were

believed to be due to nonfunctioning catheters. (Jayawardena Dep. at 94-95, ECF

No. 142-3 at Pg ID 1848-49; see also Lacy Dep. at 133-34, ECF No. 166 at Pg ID

3712-13.) On July 29, Dr. Jayawardena instructed Mr. Stevens on the avoidance of

foods containing high potassium and phosphorous, provided illustrated

                                          14
instructions, and advised him to eat from the diet line instead of the regular line.3

(Med. Records at 128, ECF No. 143 at Pg ID 2331.) Dr. Jayawardena noted that

labs would be repeated in the morning. (Id.)

      On July 31, 2014, Dr. Jayawardena made a note in Mr. Stevens’ medical

records indicating that she had reviewed Mr. Stevens’ post-dialysis potassium and

it was normal and his hemoglobin level had improved. (Id. at 129, Pg ID 2332.)

      On Saturday, August 2, 2014, Mr. Stephens’ catheter became dislodged and

he allegedly reported this to someone in the dialysis unit. No medical record (in

the MDOC or CharDonnay records) reflects that this happened. Dr. Jayawardena

testified that when she asked one of the dialysis technicians what happened to Mr.

Stevens’ catheter, the tech told her to ask “Barb.” (Jayawardena Dep. at 92, ECF

No. 142-3 at Pg ID 1846.) When Dr. Jayawardena spoke with “Barb,” she said

Mr. Stevens came and told her on Saturday that he lost the catheter. (Id.)

      Dennis Ray Frick, a former MDOC inmate who also receives dialysis, wrote

a letter detailing the events preceding Mr. Stevens’ death. (ECF No. 167-2.) In the

letter, Mr. Frick indicates that he told Mr. Stevens to go to “medical” after his

catheter came out. (Id.) Mr. Frick writes that medical put gauze over [the area

where the catheter was], and that Mr. Stevens then went to see a nurse in the


3
  A Nutritional Assessment in Mr. Stevens’ medical records reflects that he was
instructed on nutritional principles associated with a renal diet in January 2014.
(Med. Record at 130, ECF No. 143 at Pg ID 2332.)
                                          15
dialysis unit. (Id.) Mr. Frick then writes that Mr. Stevens saw Nurse Barb, who

said she would leave a note to have it (i.e., the catheter) taken care of on Monday.

(Id.) At his deposition in this matter, Mr. Frick testified that Mr. Stevens said he

saw Barb, but did not indicate if he talked to her. (Frick Dep. at 14, ECF No. 167-

3 at Pg ID 3820.)

      Mr. Stevens was not Nurse Boles’ patient. (Boles Dep. at 19, ECF No. 167-

4 at Pg ID 3870.) She worked Tuesdays, Thursdays, and Saturdays (id.), while Mr.

Stevens received dialysis on Mondays, Wednesdays, and Fridays. (Marshall Dep.

at 35, ECF No. 142-7 at Pg ID 1931.) Nurse Boles does not remember Mr.

Stevens coming to her on Saturday, August 2, and reporting that his catheter had

fallen out. (Id. at 22, Pg ID 3872.) If he had, she testified she would have

followed CharDonnay’s protocol, which required her to call the doctor and have

Mr. Stevens’ blood drawn. (Id.) She would not have told him that he had to wait

until Monday. (Id.) Nurse Boles contends that Mr. Frick’s statements constitute

inadmissible hearsay.

      At around 7 or 8 o’clock a.m. on Monday, August 4, 2014, inmates notified

the dialysis unit manager, Larry Marshall, RN, that Mr. Stevens’ catheter had been

dislodged. (Marshall Dep. at 21, ECF No. 142-7 at Pg ID 1917.) Mr. Stevens had




                                          16
received dialysis on the previous Friday.4 (Id. Ex. A, ECF No. 142-7 at Pg ID

2025.) However, he could not receive dialysis on August 4 due to the dislodged

catheter. (Marshall Dep. Ex. 3, ECF No. 142-7 at Pg ID 2026.)

      Nurse Marshall met with Mr. Stevens, who reported that the catheter fell out

over the weekend. (Id. at 23, 27, 33, Pg ID 1919, 1923, 1929.) Nurse Marshall

evaluated Mr. Stevens by taking his vitals and ordered blood work stat. (Id. at 32-

33, 100, 1927.) Nurse Marshall reported that Mr. Stevens’ vitals were stable, his

lungs were clear, and he had no arrhythmia or slurred speech. (Id. at 34, Pg ID

1930.) He further reported that Mr. Stevens was awake, alert, and oriented, had

walked to the dialysis unit, and was able to comprehend and follow orders. (Id.)

      Nurse Marshall explained at his deposition that standing protocol requires

blood work to assess a patient’s condition if the patient misses a dialysis treatment

or cannot receive his dialysis. (Id. at 31, Pg ID 1927.) It is not uncommon for

patients to miss their dialysis, however, and CharDonnay does not view two

missed appointments as critical. (Jayawardena Dep. at 49 ECF No. 142-3 at Pg ID

1803; see also Hillyer Dep. at ECF No. 157-25 at Pg ID 3449 (explaining that it

happens frequently that dialysis treatments are missed and 5-10% can be missed.)


4
  The dialysis unit utilizes paper charting, whereas Corizon maintains a computer
record. (Marshall Dep. at ECF No. 142-7 at Pg ID 1935-96.) A Corizon employee
in the healthcare unit therefore does not immediately have a CharDonnay staff
member’s chart entries for a patient, unless the Corizon employee went to the
dialysis unit and physically looked at the chart. (Id.)
                                           17
Still, hyperkalemia is suspected when a patient is not dialyzing. (Jayawardena

Dep. at 22, ECF No. 142-3 at Pg ID 1776.) But you cannot assess whether a

patient is suffering from hyperkalemia without doing blood work because the

condition has nonspecific symptoms. (Id. at 23, Pg ID 1777; see also Marshall

Dep. at 90, ECF No. 142-7 at Pg ID 1986 (explaining that you cannot determine

from a patient’s physical appearance that he or she is suffering from

hyperkalemia).) If a patient demonstrates any symptoms, they may be

neuromuscular like paresthesia, numbness, tingling, or muscle weakness.

(Jayawardena Dep. at 23, ECF No. 142-3 at 1777; Hillyer Dep. at 8, ECF No. 157-

25 at Pg ID 3442.) Vomiting is not a typical symptom of hyperkalemia. (Hillyer

Dep. at 46, ECF No. 157-25 at Pg ID 3480.)

      Nurse Marshall arranged for Mr. Stevens to have his catheter port replaced

at 8:00 a.m. the following morning at Harper Hospital, where he would also

receive dialysis. (Marshall Dep. at 44, ECF No. 142-7 at Pg ID 1940.) When

asked at his deposition why the catheter was not replaced on Monday August 4,

Nurse Marshall explained that it is a specialty procedure, an invasive procedure,

and a patient cannot simply be sent to the hospital for it to be performed. (Id. at

44-45, Pg ID 1940-41.) Blood work is done to check the patient’s condition and if

the patient’s potassium is elevated, the patient is treated with Kayexalate or, if the

potassium level is critically high, the patient is immediately sent to the hospital.

                                          18
(Id. at 45-46, Pg ID 1941-42.) Kayexalate is not administered as a regular

preventative medication, however, as it causes diarrhea and can run the risk of

bowel toxicity. (Hillyer Dep. at 31, ECF No. 157-25 at Pg ID 3465.)

      Nurse Marshall informed Dr. Jayawardena that Mr. Stevens’ catheter had

dislodged, as Dr. Jayawardena had to submit the 407 paperwork to have the

procedure approved. (Marshall Dep. at 88, 100, ECF No. 142-7 at Pg ID 1984,

1996.) At 10:42 a.m., Dr. Jayawardena completed the 407 paperwork, which

utilization management approved that day. (Med. Record at 131-32, 137, ECF No.

143 at Pg ID 2334-35, 2340.) Dr. Jayawardena also requested to see Mr. Stevens

to assess his condition, specifically to check him for fluid overload (e.g. shortness

of breath or inability to breath, a low pulse ox, or abnormal swelling).

(Jayawardena Dep. at 22, ECF No. 142-3 at Pg ID 1776.)

      At around noon on August 4, 2014, Dr. Jayawardena saw Mr. Stevens in the

healthcare unit. (Id.) Dr. Jayawardena testified that Mr. Stevens’ condition was

stable and he appeared normal; he was standing and talking to her. (Id. at 50, Pg

ID 1804.) Dr. Jayawardena recorded that Mr. Stevens’ chief complaint was

“burping.” (Med. Record at 134, ECF No. 143 at Pg ID 2337.) Mr. Stevens

reported that he had eaten rice with shredded beef on Saturday and had since

experienced abdominal bloating, nausea, and felt sick. (Id.) Dr. Jayawardena

noted during her deposition that Mr. Stevens had a lot of problems with

                                          19
gastroesphageal reflux disease (GERD) going back to 2013. (Jayawardena Dep. at

51, Pg ID 1805.) She prescribed Zantac and ordered stat blood work. (Med.

Record at 134-35, ECF No. 143 at Pg ID 2337-38.) Dr. Jayawardena recorded that

a “sign out” was given to Nurse Awosika (id.), which meant she verbally and in

writing informed him that Mr. Stevens was not dialyzed, that a new catheter

placement was scheduled for the next day, and that stat labs were ordered and to

check them and take action as appropriate. (Jayawardena Dep. at 68-69, ECF No.

142-3 at Pg ID 1822-23.)

      Otha Jordan, who shared a cell with Mr. Stevens on August 4, 2014, wrote a

contemporaneous note about Mr. Stevens’ condition and treatment on that date.

(Jordan Dep. at 13, ECF No. 142-13 at Pg ID 2144.) Mr. Jordan referred to the

note to refresh his recollection regarding the events on August 4, 2014, during his

deposition in this matter. (Id. at 13-15, Pg ID 2144-46.)

      According to Mr. Jordan, after Mr. Stephens started vomiting on August 4,

2014, Mr. Stephens approached ARUS White. (Jordan Dep. at 16, ECF No. 142-

13 at Pg ID 2147.) Mr. Jordan testified that he heard ARUS White tell Mr.

Stephens to go back to his cell, that he was not going to health care, and that she

was “tired of [him].” (Id. at 15, Pg ID 2146.)

      ARUS White testified that she left the housing unit between 2:30 and 3:00

p.m. on August 4, 2014, and that Mr. Stevens never approached her and asked to

                                         20
go to the medical unit. (White Dep. at 23, ECF No. 139-2 at Pg ID 1459.)

According to ARUS White, Mr. Stevens approached her as she was leaving the

unit and said his stomach was hurting. (Id.) That is all he said. (Id.) ARUS White

testified that she turned to CO James, who was at the podium, and told CO James

that she needs to call healthcare and send Mr. Stevens over. (Id.) ARUS White

believes that she also told Mr. Stevens to lie down. (Id. at 32, Pg ID 1461.) ARUS

White then left for the day, and did not know whether CO James in fact called

healthcare. (Id. at 30, Pg ID 1459.)

      According to ARUS White, she did not know that Mr. Stevens’ catheter had

become dislodged, that he had not had his regular dialysis treatment that day, or

that he had been vomiting. (Id. at 32-33, 54, Pg ID 1461, 1467.) She was aware

that he had been to healthcare earlier. (Id.)

      Mr. Ortha testified that Mr. Stevens was fine in the morning on August 4,

but that he started to not feel well at lunchtime. (Ortha Dep. at 48-49, ECF No.

142-13 at Pg ID at 2179-80.) According to Mr. Ortha, Mr. Stevens’ symptoms

progressed quite a bit by 2:30 p.m, and at approximately 4:30 p.m., he began

regurgitating something that looked like feces. (Id. at 17, Pg ID 2148.) This was

during the time when the officers perform the headcount. (Id.) Mr. Ortha became

alarmed and tried to get help from officers, who told him to go back to his cell and

talk to them when the count was finished. (Id.)

                                          21
      As soon as the count cleared, Mr. Ortha went to the unit desk and spoke with

CO James. (Id.) He told CO James that Mr. Stevens needed to go to healthcare

immediately, that he had been regurgitating something that looked like feces, and

that he had been throwing up violently. (Id.) Mr. Otha reminded CO James that

Mr. Stevens had a colostomy bag. (Id.)

      According to Mr. Otha, he continued to approach the housing unit desk for

help, but the officers told him to not come up any more as they were aware of the

situation and to worry about himself. (Id. at 18, Pg ID 2149.) Mr. Otha talked to

CO James continuously between 4:30 p.m. and approximately 7:00 p.m., when Mr.

James finally went to healthcare. (Id.) Mr. Frick also approached CO James about

Mr. Stevens not feeling right and needing to go to healthcare. (Frick Dep. at 18,

ECF No. 167-3 at Pg ID 3824.) At approximately 7:00 p.m., inmates decided to

take Mr. Stevens to healthcare, regardless of what the guards were saying, and they

put him in a wheelchair to do so. (Ortha Dep. at 19, ECF No. 142-13 at Pg ID

2150.) It was only then that healthcare was called and Mr. Stevens was sent over.

(Id.) According to Mr. Otha, by this point, Mr. Stevens had become almost non-

responsive and was not able to stand or sit up straight. (Id. at 19, 29, Pg ID 2150,

2160.) Mr. Stevens was buckled over and could hardly walk. (Id. at 29, Pg ID

2160.)




                                         22
      At 7:02 p.m., MDOC Registered Nurse Ruth Rouleau documented that Mr.

Stevens was presented to the healthcare unit with gastrointestinal symptoms.

(Med. Record at 139, ECF No. 143 at Pg ID 2342.) She testified that the time

entry in the medical records does not reflect when an event occurred, but when the

entry was made. (Rouleau Dep. at 69, ECF No. 157-23 at Pg ID 3418.) Nurse

Rouleau recalled that Mr. Stevens had been brought to the healthcare unit at

approximately 6:40 p.m. (Id. at 65, Pg ID 3414.)

      Nurse Awosika, who saw Mr. Stevens pursuant to Nurse Rouleau’s referral,

testified that Mr. Stevens was talking and was not in distress when he came into

healthcare. (Awosika Dep. at 62, ECF No. 142-2 at Pg ID 1685.) Mr. Stevens was

vomiting, however. (Id. at 63, Pg ID 1686.) Nurse Awosika testified that when he

saw Mr. Stevens, it did not occur to him that Mr. Stevens’ symptoms were related

to hyperkalemia due to the fact that he was having prior abdominal problems and

his symptoms were consistent with gastritis. (Id. at 65, 99, Pg ID 1689, 1722.)

      As Nurse Awosika was evaluating Mr. Stevens, someone brought Mr.

Stevens’ lab results to him, reflecting a critically high potassium level over seven.

(Id. at 66, Pg ID 1690; Med. Record at 141, ECF No. 143 at Pg ID 2344.) Nurse

Awosika had not asked about the lab results prior to seeing Mr. Stevens because,

he testified, the MDOC nurses know to expect results and to notify the provider




                                          23
when the results arrive. (Awosika Dep. at 56-57, ECF No. 142-2 at Pg ID 1679-

80.)

       According to DMC records, the lab reported the results of Mr. Stevens’

blood work to MDOC nursing staff in a telephone call to the facility at 7:47 p.m.5

(ECF No. 142-9 at Pg ID 2031; ECF No. 165-1.) The lab report reflects that it was

sent by fax at 4:39 p.m.6 (ECF No. 157-20.) No individual is assigned to wait at

the fax machine for lab results to arrive. (Awosika Dep. at 32, ECF No. 142-2 at

Pg ID 1655; Jayawardena Dep. at 32 ECF No. 142-3 at Pg ID 1786.) The fax

machine receives facsimiles for the prison generally, not only healthcare.

(Jayawardena Dep. at 32, ECF No. 142-3 at Pg ID 1786.) The fax machine is

MDOC property and is managed by the health unit manager, an MDOC employee,

to whom the duty to get faxes is delegated. (Jayawardena Dep. at 73-74, ECF No.

142-3 at Pg ID 1827-28, 1830; Lacey Dep. at 55, ECF No. 166 at Pg ID 3632.)7

An MDOC policy directs its nurses to call critical lab values to the doctor. (Lacey

Dep. at 55, ECF No. 166 at Pg ID 3632.) Nurse Rouleau, who was employed by


5
  Plaintiff interprets one of the records as reflecting that DMC called healthcare
regarding Mr. Stevens’ lab results at 4:32 p.m. and at 4:57 p.m. (See ECF No.
142-9.) Nurse Awosika and Dr. Jayawardena argue that there is no admissible
evidence to support this asserted fact. (See ECF No. 165 at Pg ID 3571.) The
record does not identify the number that was called. There is no dispute that the
lab did not speak to anyone in the healthcare unit concerning Mr. Stevens’ lab
results until 7:47 p.m.
6
  The record does not reflect the number to which it was faxed. (ECF No. 157-20.)
7
  Robert Lacy, D.O. is the Medical Director of Corizon.
                                            24
MDOC, testified that how often the nurses check the fax machine for lab results

depends on what is happening in the facility; the timing varies. (Rouleau Dep. at

26, 35, ECF No. 157-23 at Pg ID 3375, 3384.) The MDOC nurses expect that they

will receive a phone call from the lab in addition to a fax. (Id. at 27, Pg ID 3376.)

As a nurse practitioner, working for Corizon, Nurse Awosika is not responsible for

checking the fax machine. (Lacey Dep. at 55, ECF No. 166 at Pg ID 3632.)

      After seeing the report of Mr. Stevens’ blood work, Nurse Awosika called

for an ambulance to take Mr. Stevens to the hospital. (Awosika Dep. at 67, ECF

No. 142-2 at Pg ID 1690.) Healthcare must notify the facility’s control center

when someone needs to go to the hospital. (Rouleau Dep. at 22, ECF No. 157-23

at Pg ID 3371; Marshall Dep. at 15, ECF No. 142-7 at Pg ID 1911.) Healthcare

has no control over ordering an ambulance or when it arrives. (Rouleau Dep. at

67, ECF No. 157-23 at Pg ID 3416.)

      An entry in the MDOC log book at 6:50 p.m. reflects that Nurse Awosika

requested an ambulance and Universal Ambulance was called (ECF No. 142-8.)

As of 7:20 p.m., the ambulance had arrived at the facility and been cleared by

security. (Id.) Fifteen minutes later, at 7:35 p.m., the log book reflects that the

ambulance departed to Receiving Hospital with Mr. Stevens and a corrections

officer to accompany him. (Id.)




                                          25
       In the interim, Nurse Awosika did not administer Kayexalate to Mr. Stevens

because he was vomiting and the facility does not have Kayexalate in its rectal

form. (Med. Record at 141, ECF No. 143 at Pg ID 2344; Awosika Dep. at 93-94,

ECF No. 142-2 at Pg ID 1716-17.) Nurse Awosika monitored Mr. Stevens to

make sure he did not go into cardiac arrest, which is a risk of hyperkalemia. (Id. at

93, Pg ID 1716) Nurse Awosika recorded that Mr. Stevens’ condition was stable

upon departure to the hospital. (Med. Record at 143, ECF No. 143 at Pg ID 2346.)

       Later in the evening, Detroit Receiving Hospital contacted the facility to

indicate that Mr. Stevens had died at 8:23 p.m. (Id.) The record from Universal

Ambulance reflects that Mr. Stevens’ went into cardiac arrest in route to the

hospital. (ECF No. 157-21.)

III.   Applicable Law

       Plaintiff asserts § 1983 claims against Defendants for the violation of Mr.

Stevens’ rights under the Eighth and Fourteenth Amendments. Specifically,

Plaintiff alleges that Defendants were deliberately indifferent to Mr. Stevens’

serious medical needs. Specifically, Plaintiff claims Nurse Boles was deliberately

indifferent upon learning that Mr. Stevens’ catheter was dislodged on August 2,

2014, and that the remaining defendants were deliberately indifferent when Mr.

Stevens’ reported feeling ill on August 4, 2014.




                                         26
      “Section 1983 establishes ‘a cause of action for deprivation under color of

state law, of any rights, privileges or immunities secured by the Constitution or

laws of the United States.’ ” Jones v. Muskegon Cty., 625 F.3d 935, 940-41 (6th

Cir. 2010) (quoting Horn v. Madison Cty. Fiscal Court, 22 F.3d 653, 656 (6th Cir.

1994)). A plaintiff asserting a § 1983 claim must show: “(1) the deprivation of a

right secured by the Constitution or laws of the United States (2) caused by a

person acting under color of state law.” Sigley v. City of Parma Heights, 437 F.3d

527, 533 (6th Cir. 2006)). The MDOC Defendants are undoubtedly state actors.

Defendants working for Corizon or CharDonnay—entities providing services to

MDOC inmates under a contract with the State—are deemed to be acting under

color of state law for purposes of § 1983, as well. West v. Atkins, 487 U.S. 42

(1988).

      The Eighth Amendment “forbids prison officials from ‘unnecessarily and

wantonly inflicting pain’ on an inmate by acting with ‘deliberate indifference’

toward [the inmate’s] serious medical needs.” Blackmore v. Kalamazoo Cty., 390

F.3d 890, 895 (6th Cir. 2004) (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)). An Eighth Amendment deliberate indifference claim has two

components—one subjective and one objective. Id.

      To satisfy the objective component, the plaintiff must demonstrate “the

existence of a ‘sufficiently serious’ medical need.” Jones, 625 F.3d at 941

                                         27
(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations omitted)). A

sufficiently serious medical need is one “ ‘that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention.’ ” Id. (quoting Harrison v.

Ash, 539 F.3d 510, 518 (6th Cir. 2008)).

      The subjective component requires proof “that the official being sued

subjectively perceived facts from which to infer substantial risk to the prisoner,

that he [or she] did in fact draw the inference, and that he [or she] then disregarded

the risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer,

511 U.S. at 837). The Supreme Court has advised that “ ‘an official’s failure to

alleviate a significant risk that he should have perceived but did not, while no

cause for commendation, cannot under [the Supreme Court’s] cases be condemned

as the infliction of punishment.’ ” Id. (emphasis in original) (quoting Farmer, 511

U.S. at 838). However, the Court also has warned that a prison official may “not

escape liability if the evidence show[s] that he merely refused to verify underlying

facts that he strongly suspected to be true, or declined to confirm inferences of

risks he strongly suspected to exist.” Farmer, 511 U.S. at 843 n.8.

      “[A] plaintiff alleging deliberate indifference must show more than

negligence or the misdiagnosis of an ailment.” Comstock, 273 F.3d at 703 (citing

Estelle, 429 U.S. at 106; Farmer, 511 U.S. at 835). When the defendant “provides

                                           28
treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a

deliberate indifference to the prisoner’s needs, but merely a degree of

incompetence which does not rise to the level of a constitutional violation.” Id.

Yet, the plaintiff does not have to show that the defendant “acted ‘for the very

purpose of causing harm or with knowledge that harm will result.’ ” Id. (quoting

Farmer, 511 U.S. at 835).

      “Officials, of course, do not readily admit this subjective component, so ‘it is

permissible for reviewing courts to infer from circumstantial evidence that a prison

official had the requisite knowledge.’ ” Preyor v. City of Ferndale, 248 F. App’x

636, 642 (6th Cir. 2007) (unpublished) (brackets omitted) (quoting Comstock, 273

F.3d at 703). “A genuine issue of material fact as to deliberate indifference can be

based on a strong showing on the objective component.” Estate of Carter v. City

of Detroit, 408 F.3d 305, 313 (6th Cir. 2005). “ ‘[A] factfinder may conclude that

a prison official knew of a substantial risk from the very fact that the risk was

obvious[.]’ ” Preyor, 248 F. App’x at 643-44 (quoting Farmer, 511 U.S. at 842).

IV.   Analysis

      A.     Nurse Boles

      There is a genuine issue of material fact with respect to whether Nurse Boles

was aware that Mr. Stevens’ catheter had been dislodged on Saturday, August 2,

2014, based on Dr. Jayawardena’s testimony regarding what Nurse Boles told her

                                          29
about the catheter on Tuesday, August 5. Plaintiff still must show, however, that

Mr. Stevens suffered from a serious medical condition when Nurse Boles

encountered him on August 2, and that Nurse Boles was deliberately indifferent to

that serious medical condition.

      Nurse Boles admitted in her Answers to Plaintiff’s Request for Admissions

that she knew Mr. Stevens suffered from Stage V renal failure and had

occasionally experienced hyperkalemia during his incarceration. (ECF No. 122 at

Pg ID 1229.) Undoubtedly, Stage V renal failure and hyperkalemia are serious

medical conditions. Plaintiff presents no evidence suggesting that Mr. Stevens was

suffering from hyperkalemia on Saturday, August 2, however. Mr. Stevens was

being treated for his renal failure. As part of that treatment, he received dialysis

every Monday, Wednesday, and Friday. He received his treatment the day before

Nurse Boles saw him. Therefore, when she encountered Mr. Stevens, he had not

yet missed any treatments. There is no indication that Mr. Stevens exhibited any

signs or symptoms of a serious medical condition on Saturday, August 2. In fact,

Plaintiff alleges in her Complaint that Mr. Stevens “first” became seriously ill on

August 3, 2014. (Am. Compl. ¶ 38, ECF No. 118 at Pg ID 1199.)

      The question is whether Nurse Boles was aware of facts from which the

inference could be drawn that the dislodging of Mr. Stevens’ catheter port posed a

substantial risk of serious harm to him. The fact that another medical provider

                                          30
might have reported the problem to a physician immediately or that Nurse Boles

testified that she would have done so if she in fact had been made aware of Mr.

Stevens’ condition (she denies that she was) may suggest that Nurse Boles acted

negligently, but that is not the standard for an Eighth Amendment deliberate

indifference claim.8 The fact that medical providers may routinely take certain

steps in response to specific events or conditions does not necessarily mean that

they perceive a serious risk of harm if they fail to take those steps.

      There is evidence that dialysis treatments are frequently missed. Dr. Hillyer

testified that 5-10% of treatments “can be missed.” (Hillyer Dep. at 15, ECF No.

157-25 at Pg ID 3449.) Nurse Awosika testified that some patients will go without

dialysis for days. (Awosika Dep. at 106, ECF No. 142-2 at Pg ID 1729.) Dr. Lacy

testified that if he saw a patient on a Monday who looked asymptomatic, had been

dialyzed on Friday, missed his appointment on Monday, and was going to the

hospital the following day to have his catheter replaced, he would not be more

concerned. (Lacy Dep. at 58-59, ECF No. 166 at Pg ID 3637-38.) Dr.

Jayawardena testified that CharDonnay’s protocol provides that patients are not

sent to the hospital unless they have missed three dialysis sessions and that



8
  Nurse Boles’ acknowledgement of the risk to patients if they miss a dialysis
treatment and what actions she would take in that situation are not necessarily
instructive, as Mr. Stevens had not missed a dialysis treatment when Nurse Boles
allegedly interacted with him.
                                         31
CharDonnay does not consider missing two dialysis sessions that important.

(Jayawardena Dep. at 49, ECF No. 142-3 at Pg ID 1803.)

      Therefore, the evidence does not demonstrate the existence of a sufficiently

serious medical need when Nurse Boles encountered Mr. Stevens. The record also

does not reflect that Nurse Boles was “ ‘aware of facts from which the inference

could be drawn that a substantial risk of serious harm exist[ed],’ ” and that she

“ ‘dr[e]w the inference.’ ” See Flanory v. Bonn, 604 F.3d 249, 253 (6th Cir. 2010)

(quoting Farmer, 511 U.S. at 837). She is entitled to summary judgment.

      B.     Dr. Jayawardena

      After conferring with Nurse Marshall, Dr. Jayawardena completed the

paperwork necessary for Mr. Stevens’ catheter to be replaced the following

morning and then requested to see Mr. Stevens to assess his condition. When she

met with Mr. Stevens, he appeared normal and complained only of “burping,”

relating that he had felt bloated, nauseous, and sick since eating rice and shredded

beef over the weekend. Dr. Jayawardena determined that Mr. Stevens’ symptoms

were gastrointestinal and prescribed Zantac. Mr. Stevens had a history of GERD.

There is no indication that Mr. Stevens exhibited the few symptoms that may be

indicative of hyperkalemia. Dr. Jayawardena verbally informed Nurse Awosika

that Mr. Stevens had not been dialyzed that day, that a new catheter placement was




                                         32
scheduled for the following day, and that stat labs had been ordered. She left the

facility shortly thereafter and had no further involvement with Mr. Stevens.

      A reasonable jury could not find Dr. Jayawardena deliberately indifferent to

Mr. Stevens’ serious medical needs. Even if Dr. Jayawardena misdiagnosed Mr.

Stevens’ condition, this is insufficient to show that she disregarded a perceived risk

of harm to him. See Rouster v. Cty. of Saginaw, 749 F.3d 437, 447-50 (6th Cir.

2014) (finding no deliberate indifference where medical provider interpreted the

prisoner’s symptoms as indicative of relatively minor conditions, gas and diarrhea,

when in fact he suffered from a perforated duodenal ulcer, which resulted in sepsis

causing his death); Jones v. Muskegon Cty., 625 F.3d 935, 944 (6th Cir. 2010)

(finding no deliberate indifference where a doctor examined a patient complaining

of sharp stomach pains, rapid weight loss, and other bowel complaints and

concluded that he suffered from severe constipation and prescribed over-the-

counter medication and the prisoner was later treated at a hospital and diagnosed

with cancer). This is not a case where the treatment Mr. Stevens received was “so

cursory as to amount to no treatment at all[.]” Terrance v. Northville Reg’l

Psychiatric Hosp., 286 F.3d 834, 843 (6th Cir. 2002); Westlake v. Lucas, 537 F.2d

857, 860 n.5 (6th Cir. 1976) (“Of course, in some cases the medical attention

rendered may be so woefully inadequate as to amount to no treatment at all.”).




                                         33
      C.     ARUS White

      There is a genuine issue of material fact with respect to ARUS White’s

knowledge of Mr. Stevens’ condition on August 4, 2014, and her response thereto.

ARUS White claims that Mr. Stevens approached her as she was leaving for the

day, indicating only that he had a stomach ache, nothing more. Mr. Jordan

testified that he heard Mr. Stevens tell ARUS White that he was sick and wanted to

go to healthcare and she told him to go back to his cell, that she was tired of him,

and that he would not be sent to healthcare. According to Mr. Jordan, this was

around 3:10 p.m. ARUS White testified that she left the unit between 2:30 and

3:30 on the day Mr. Stevens died. The Court must accept Mr. Jordan’s version for

purposes of deciding ARUS White’s summary judgment motion. See Liberty

Lobby, supra.

      The question then is whether there are facts supporting ARUS White’s

subjective knowledge of a serious or substantial risk to Mr. Stevens. In other

words, was there information available to ARUS White indicating that Mr. Stevens

had a serious medical need. There is little information in the record reflecting what

condition Mr. Stevens was in when he approached ARUS White.

      In a letter dated August 19, 2014, Mr. Frick wrote that at about 2:30 p.m. on

August 14, Mr. Stevens was vomiting, had a headache, and had no feeling in his

arms[] and legs” and that he said his arms and legs “were like rubber.” (ECF No.

                                         34
167-2 at Pg ID 3803.) According to Mr. Frick, “[w]hen [Mr. Stevens] stood to get

dress[ed] he almost fell and hit his head on the desk in the room.” (Id.) Mr. Frick

wrote that when Mr. Stevens went to see CO James at the podium, ARUS White

was standing there too. (Id.) Mr. Frick also wrote, however, “CO James and

ARUS White started badgering Mr. Stevens because he couldn’t tell them what’s

wrong with him” and Mr. Stevens “told them that he had a headache[.]” (Id.)

Additionally, Mr. Frick reports that about ten minutes later, Mr. Stevens was called

to go to the dialysis unit, where he saw Nurse Marshall who took his vitals and

“said everything was fine.” (Id.)

      According to Mr. Jordan, Mr. Stevens was vomiting before count time at

3:20 p.m. (Jordan Dep. at 17, ECF No. 142-13 at Pg ID 2148.) There is no

evidence suggesting that ARUS White was informed or was aware that he had

been vomiting. Mr. Jordan did provide that ARUS White did not know Mr.

Stevens was vomiting a feces-like substance, and he testified that this started after

ARUS White left for the day. (Id. at 27, Pg ID 2158.) Mr. Jordan further testified

that Mr. Stevens began moaning and groaning a little before 3:00 p.m.. (Id. at 33,

Pg ID 2164.) ARUS White did know that Mr. Stevens already had been to

healthcare earlier in the day. (White Dep. at 32, ECF No. 139-2 at Pg ID 1461.)

      As stated in Section III above, the subjective component requires proof “that

the official being sued subjectively perceived facts from which to infer substantial

                                          35
risk to the prisoner, that he [or she] did in fact draw the inference, and that he [or

she] then disregarded the risk.” Comstock, 273 F.3d at 703 (citing Farmer, 511

U.S. at 837). There must be facts from which ARUS White could have inferred a

substantial risk of harm to Mr. Stevens. The record is devoid of evidence from

which to conclude that the risk of serious harm to Mr. Stevens should have been

obvious to ARUS White. Absent such evidence, ARUS White cannot be found to

have violated Mr. Stevens’ constitutional rights even if her response to his request

to go to the healthcare unit was punitive, unkind, and/or harsh.

      D.     CO James

      Unlike ARUS White, the record reflects that CO James was informed of Mr.

Stevens’ deteriorating condition for several hours before he finally went to

healthcare at about 7:00 p.m. In addition to her encounter with Mr. Stevens while

ARUS White was present, several inmates approached CO James on multiple

occasions concerning Mr. Stevens’ condition, including the fact that he was

vomiting violently and had regurgitated a fecal-like substance. Mr. Frick also

testified that there was vomit on the floor in Mr. Stevens’ cell, which CO James

would have seen when she made rounds. (Frick Dep. at 27, ECF No. 167-3 at Pg

ID 3833.)

      For these reasons, CO James’ request for summary judgment is denied.




                                           36
      E.     Nurse Awosika

      Plaintiff does not dispute the adequacy of Nurse Awosika’s response to Mr.

Stevens’ condition when he arrived in healthcare at approximately 7:00 p.m. on

August 4, 2014. Plaintiff argues, however, that Nurse Awosika was aware of

sufficient facts before that time to warrant an earlier response. Specifically,

Plaintiff maintains that Nurse Awosika should have checked for the DMC lab

results and on Mr. Stevens’ condition before he was presented to healthcare.

      Until Nurse Awosika received the DMC lab report, however, he did not

know (and could not have known) that Mr. Stevens was suffering from

hyperkalemia. Instead, he knew that Mr. Stevens had been seen by Dr.

Jayawardena with gastrointestinal symptoms and had been treated for those

symptoms. Nurse Awosika’s liability cannot be premised on the actions or errors

of others, specifically the purported failure of the MDOC nursing staff to regularly

check the fax machine for Mr. Stevens’ lab results.9 Gibson v. Matthews, 926 F.2d

532, 535 (6th Cir. 1991) (liability “must be based on the actions of that defendant

in the situation that the defendant faced, and not based on any problems caused by

the errors of others, either defendants or non-defendants.”). Further, Nurse




9
 Notably, MDOC protocol required the MDOC nurses to report the lab results to
Nurse Awosika once they were received. He testified that he therefore expected to
be made aware of Mr. Stevens’ lab results as soon as the lab reported them.
                                       37
Awosika’s liability cannot be premised on his asserted failure to look for the lab

results before they were reported to him.

      The Sixth Circuit rejected a similar approach to holding a medical provider

liable in Baker-Schneider v. Napolean, 769 F. App’x 189, 193 (6th Cir. 2019). As

the court explained in that case, the liability of a defendant medical provider “does

not hinge on whether she should have logged onto her computer to review [the

inmate’s medical history].” Id. Instead, the court wrote, the focus is the

defendant’s “actions given the knowledge she possessed when she examined [the

inmate].” Id.

      For these reasons, the Court concludes that the subjective component

required to establish Nurse Awosika’s deliberate indifference to Mr. Stevens’

medical needs has not been satisfied.

V.    Conclusion

      In summary, the Court holds that Defendants, except CO James, are entitled

to summary judgment with respect to Plaintiff’s claim that they violated Mr.

Stevens’ constitutional rights.

      Accordingly,

      IT IS ORDERED that Defendant Jayawardena and Awosika’s motion for

summary judgment (ECF No. 142) is GRANTED.




                                         38
      IT IS FURTHER ORDERED that Defendant White and James’ motion for

summary judgment (ECF No. 139) is GRANTED IN PART AND DENIED IN

PART in that summary judgment is granted to Defendant White, but denied as to

Defendant James.

      IT IS FURTHER ORDERED that Defendant Boles’ motion for summary

judgment (ECF No. 149) is GRANTED.

      IT IS FURTHER ORDERED that all defendants, except Defendant James,

are terminated as parties to this action.

      IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

 Dated: March 31, 2020




                                            39
